Case 1:20-md-02941-JSR Document 43% Filed 06/10/21 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: NINE WEST LBO SECURITIES LITIGATION

Pertains to: Kirschner, et al. v. McClain, et al., No. 20-cv-4262; > 20-MD-2941 (JSR)
Kirschner v. Cade, et al., No. 20-cv-4265; Wilmington Savings
Fund Society, FSB v. Cade, et al., No. 20-cv-4267; Wilmington
Savings Fund Society, FSB v. Georgiadis, et al., No. 20-cv-4286;
Kirschner, et al. v. Kimmel, et al., No. 20-cv-4287; Kirschner v.
Georgiadis, et al., No. 20-cv-4292; Wilmington Savings Fund
Society, FSB v. Card, et al., No. 20-cv-4335; Kirschner v. Card,

et al., No. 20-cv-4346; Kirschner, et al. v. Advisors Series Trust
(Kellner Merger Fund), et al., No. 20-cv-4433; Kirschner v.
Dickson, et al., No. 20-cv-4436; Wilmington Savings Fund Society,
FSB vy. Dickson, et al., No. 20-cv-4569

STIPULATION AND [PRO D] ORDER
DISMISSING SETTLING DEFENDANTS WITH PREJUDICE

Marc S. Kirschner, as Litigation Trustee for the NWHI Litigation Trust, and Wilmington
Savings Fund Society, FSB, as successor indenture trustee for the 6.875% Senior Notes due
2019, the 8.25% Senior Notes due 2019, and the 6.125% Senior Notes due 2034 of Nine West
Holdings, Inc. (collectively, the “Plaintiffs”), and defendants Wesley R. Card, Gerald C. Crotty,
John D. Demsey, Mary Margaret Hastings Georgiadis, Matthew H. Kamens, Sidney Kimmel,
Robert L. Mettler, James A. Mitarotonda, Jeffrey D. Nuechterlein, Lowell W. Robinson, Ann
Marie C. Wilkins, Christopher R. Cade, Ira M. Dansky, Richard L. Dickson, Cynthia
DiPietrantonio, Joseph T. Donnalley, Tami Fersko, John T. McClain, Aida Tejero-DeColli,
Barington Companies Equity Partners, L.P., Barington Companies Investors, LLC, Dianne Card,
Ira Martin Dansky Revocable Trust, Robert & Susan Mettler Family Trust U/A 3/27/06,

Robert L. Mettler, Susan T. Mettler, Trustees, Telendos, LLC, and The Sidney Kimmel

Revocable Indenture of Trust, Jeffrey Brisman, Scott Bowman, John W. Deem, Beth B.

 

 

 

 
Ease 1:20-md-62941-JSR Beeument 43? Filed 06/10/21 Page 2 of 9

Dorfsman, Lynne Bernstock, Norman R. Veit, Jr., Larissa Sygida, Joseph A. Rosato, Arundhati
Kulkarni, Gregory Clark, Janet Carr, Sharon Harger, and Heather Roussel (collectively, the
“Settling Defendants” and, together with the Plaintiffs, the “Parties,” and each individually a
“Party’”), through the respective undersigned counsel of the Parties who have appeared in the
above-captioned actions, for good and valuable consideration, the receipt of which is hereby
acknowledged, enter into this Stipulation of Dismissal with Prejudice.

WHEREAS, each of the Settling Defendants was named as a defendant in at least one of
the above-captioned actions consolidated before the Court pursuant to the United States Judicial
Panel on Multidistrict Litigation’s June 2, 2020 Transfer Order (each action, with this

consolidated action, the “Actions”), as listed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Settling Defendant Case Nos. :
Gerald C. Crotty 20-4262 :
Cynthia DiPietrantonio 20-4262 :
Tami Fersko 20-4262

John T. McClain 20-4262

Jeffrey Brisman 20-4262

Arundhati Kulkarni 20-4262

Christopher R. Cade 20-4265, 20-4267

Ira M. Dansky 20-4265, 20-4267

Ira Martin Dansky Revocable Trust 20-4265, 20-4267

Mary Margaret Hastings Georgiadis 20-4286, 20-4292

Telendos, LLC 20-4286, 20-4292

John D, Demsey 20-4287

Matthew H. Kamens 20-4287

Sidney Kimmel 20-4287

James A. Mitarotonda 20-4287

Jeffrey D. Nuechterlein 20-4287

Lowell W. Robinson 20-4287

 

 

 

 

 
Gase 4:26-rd-02944-JSR Beeurent 437 Filed 66/10/21 Page 3 of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Settling Defendant Case Nos.
mie Sudney Kimmel Revocable Indenture of 10-4287
Joseph T. Donnalley 20-4287
Aida Tejero-DeColhi 20-4287
Barington Companies Equity Partners, L.P 20-4287
Barington Companies Investors, LLC 20-4287
Scott Bowman 20-4287
Lynne Bernstock 20-4287
Norman R. Veit, Jr. 20-4287
Larissa Sygida 20-4287
Joseph A. Rosato 20-4287
Gregory Clark 20-4287
Janet Carr 20-4287
Sharon Harger 20-4287 :
Heather Roussel 20-4287
Ann Marie C. Wilkins 20-4335, 20-4346 |
Wesley R. Card 20-4335, 20-4346
Dianne Card 20-4335, 20-4346
Beth B. Dorfsman 20-4433
John W. Deem 20-4433
Robert L. Mettler | 20-4436, 20-4569
Robert & Susan Mettler Family Trust U/A

3/27/06, Robert L. Mettler, Susan T. Mettler, | 20-4436, 20-4569

Trustees
Richard L. Dickson 20-4436, 20-4569

 

WHEREAS, pursuant to the terms, conditions, and limitations of a Settlement Agreement
dated May 10, 2021, Plaintiffs have agreed to dismiss all of their claims in the Actions against
each of the Settling Defendants, with prejudice, and without costs or attorneys’ fees to any Party;

and

 
ease 4:38:4-63844:J8R Becument 48? Filed 66/16/24 Page 4 of 9

WHEREAS, defendants Sharon Harger and Heather Roussel have not appeared in the

Actions,

IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, that
pursuant to Federal Rule of Civil Procedure 41(a), Plaintiffs hereby dismiss all of their claims in
the Actions, solely against each of the above-listed Settling Defendants, with prejudice, without

costs or attorneys’ fees to any Party.

 

Dated: New York, New York
June 10, 2021

[signatures on following pages]

 

 

 

 

 
Case 1:20-d-62844-ISR Becument 43? Filed 06/16/21 Page 5 af 8

FRIEDMAN KAPLAN SEILER
& ADELMAN LLP

  

 

Edw
Robert J. Lack

Stan Chiueh

7 Times Square

New York, NY 10036-6516
(212) 833-1100
efriedman@fklaw.com
rlack@fklaw.com |
schiueh@fklaw.com

Attorneys for Plaintiffs Marc S. Kirschner,
as Trustee for the NWHI Litigation Trust,
and Wilmington Savings Fund Society, FSB,
as successor indenture trustee for the
6.875% Senior Notes due 2019, the 8.25%
Senior Notes due 2019, and the 6.125%
Senior Notes due 2034 of Nine West
Holdings, Inc.

SKADDEN, ARPS, SLATE, MEAGHER
& FLOM LLP ,
é

f

 

Scott-D: Musoff

One Manhattan West
New York, NY 10001
(212) 735-3000
scott.musoff@skadden.com

Robert S. Saunders

Cliff C. Gardner

One Rodney Square

920 N. King Street
Wilmington, DE 19801
(302) 651-3000
rob.saunders@skadden.com
cliff. gardner@skadden.com

Attorneys for Defendants Gerald C. Crotty,
John D. Demsey, Mary Margaret Hastings
Georgiadis, Matthew H. Kamens, Sidney
Kimmel, Robert L. Meitler, James A.
Mitarotonda, Jeffrey D. Nuechterlein,
Lowell W. Robinson, Ann Marie C. Wilkins,
Robert & Susan Mettler Family Trust U/A
3/27/06, Robert L. Mettler, Susan T.
Mettler, Trustees, Telendos, LLC, and The
Sidney Kimmel Revocable Indenture of
Trust

 

 

 

 

 

 
   
   

€ase 1:36-d-63944-JSR Beeument 438? Filed 66/46/24 Page 6 of 9

PAUL, WEISS, RIFKIND, WHARTON
gGARBISON LLP

  

 

 

Andrew G. Gordon

1285 Avenue of the Americas
New York, NY 10019-6064
(212) 373-3543
agordon@paulweiss.com

Craig A. Benson

Crystal Johnson Geise

2001 K Street, NW
Washington, DC 20006-1047
(202) 223-7343
cbenson@paulweiss.com
cpeise@paulweiss.com

Attorneys for Defendants Wesley R. Card,
Christopher R. Cade, lra M. Dansky,
Richard L. Dickson, Cynthia
DiPietrantonio, Joseph T. Downalley, Tami
Fersko, John T. McClain, Aida Tejero-
DeColli, Dianne Card, and fra Martin
Dansky Revocable Trust

KAGEN CASPERSEN & BOGART PLLC

 

Stuart Kagen

Christopher B. Greene

757 Third Avenue, 20th Floor
New York, NY 10017

(212) 880-2045
skagen@kcbfirm.com
cgreene@kcbfirm.com

Attorneys for Defendants Jeffrey Brisman,
Scott Bowman, John W. Deem, Beth B.
Dorfsman, Lynne Bernsiock, Norman R.
Veit, Jv, Larissa Sygida, Joseph A. Rosato,
Arundhati Kulkarni, and Gregory Clark

ENTWISTLE & CAPPUCC] LLP

 

Andrew J. Entwistle

rrost Bank Tower

401 Congress Avenue, Suite 1170
Austin, TX 78701

(512) 710-5960
aentwistle@entwistle-law.com

Attorneys for Defendants Baringion

Companies Equity Partners, L.P. and
Barington Companies Investors, LLC

MORITT HOCK & HAMROFF LLP

 

James P. Chou

Alex D. Corey

1407 Broadway, 39th Floor
New York, NY 10018
(212) 239-2000
jchou@morittheck.com
acorey@moritthock.com

Attorneys for Defendant Janet Carr

 

 

 

 

 

 
Case 1:20-md-02941-JSR Document 438 Filed 06/14/21 Pegged DpP8-md-02941-JSR C

 

Andrew G. Gordon _ \
New Y ork, NY 1001: 9
(212) 373-3543

agordon@paulweiss.com

 

6064

Craig A. Benson

Crystal Johnson Geise

2001 K Street, NW
Washington, DC 20006-1047
(202) 223-7343
cbenson@paulweiss.com
cgeise@paulweiss.com

 

 

 

Attorneys for Defendants Wesley R. Card,
Christopher R. Cade, Ira M. Dansky, :
Richard L. Dickson, Cynthia

MiDiatenutanin Taconh T Dannallew Tam

 
CESS DE MADIZALEIRR DBARHERNUSZS Fide OOAGH21 PREES HPH9

PAUL, WEISS, RIFKIND, WHARTON
& GARRISON LLP

 

Andrew G. Gordon

1285 Avenue of the Americas
New York, NY 10019-6064
(212) 373-3543
agordon@paulweiss.com

Craig A. Benson

Crystal Johnson Geise

2001 K Street, NW
Washington, DC 20006-1047
(202) 223-7343
cbenson@paulweiss.com
cgeise@paulweiss.com

Attorneys for Defendants Wesley R. Card,
Christopher R. Cade, Ira M. Dansky,
Richard L. Dickson, Cynthia
DiPietrantonio, Joseph T. Donnalley, Tami
Fersko, John T. McClain, Aida Tejero-
DeColli, Dianne Card, and Ira Martin

Dansky i Trust

SEN & BOGART PLLC

pe

      

mv

Stuart Kage Ge
Christophey’B.\Gyeene

757 ThirdAvernwe, 20th Floor
New York, NY 10017

(212) 880-2045

skagen@kcbfirm.com
cgreene@kcbfirm.com

Attorneys for Defendants Jeffrey Brisman,
Scott Bowman, John W. Deem, Beth B.
Dorfsman, Lynne Bernstock, Norman R.
Veit, Jr., Larissa Sygida, Joseph A. Rosato,
Arundhati Kulkarni, and Gregory Clark

ENTWISTLE & CAPPUCCI LLP

 

Andrew J. Entwistle

Frost Bank Tower

401 Congress Avenue, Suite 1170
Austin, TX 78701

(512) 710-5960
aentwistle@entwistle-law.com

Attorneys for Defendants Barington

Companies Equity Partners, L.P. and
Barington Companies Investors, LLC

MORITT HOCK & HAMROFF LLP

 

James P. Chou

Alex D. Corey

1407 Broadway, 39th Floor
New York, NY 10018
(212) 239-2000
jchou@moritthock.com
acorey@moritthock.com

Attorneys for Defendant Janet Carr

 

 
Ease 1:26-7nd-02944-JSR Becurnent 48? Filed 66/16/21 Page 9 of 9

PAUL, WEISS, RIFKIND, WHARTON
& GARRISON LLP

 

Andrew G, Gordon

1285 Avenue of the Americas
New York, NY 10019-6064
(212) 373-3543
agordon@paulweiss.com

Craig A. Benson

Crystal Johnson Geise

2001 K Street, NW
Washington, DC 20006-1047
(202) 223-7343
cbenson@paulweiss.com
cgeise@paulweiss.com

Attorneys for Defendants Wesley R. Card,
Christopher R. Cade, Ira M. Dansky,
Richard L. Dickson, Cynthia
DiPietrantonio, Joseph T. Donnalley, Tami
Fersko, John T. McClain, Aida Tejero-
DeColli, Dianne Card, and Ira Martin
Dansky Revocable Trust

KAGEN CASPERSEN & BOGART PLLC

 

Stuart Kagen

Christopher B, Greene

757 Third Avenue, 20th Floor
New York, NY 10017

(212) 880-2045
skagen@kcbfirm.com
cgreene@kcbfirm.com

Attorneys for Defendants Jeffrey Brisman,
Scott Bowman, John W. Deem, Beth B.
Dorfsman, Lynne Bernstock, Norman R.
Veit, Jr., Larissa Sygida, Joseph A. Rosato,
Arundhati Kulkarni, and Gregory Clark

YI ARVEREA

th a—

@—l%—d

ENTWISTLE & CAPPUCCI LLP

 

Andrew J. Entwistle

Frost Bank Tower

401 Congress Avenue, Suite 1170
Austin, TX 78701

(512) 710-5960
aentwistle@entwistle-law.com

Attorneys for Defendants Barington
Companies Equity Partners, L.P. and
Barington Companies Investors, LLC

MORITT HOCK & HAMROFF LLP

B. Chou fo
Alex D, Corey “
1407 Broadway, 39th Floor
New York, NY 10018
(212) 239-2000
jchou@moritthock.com
acorey@moritthock.com

  
 

 

Attorneys for Defendant Janet Carr

 

 

 

 

 

 

 

 
